Citation Nr: 0004917	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fusion, left great toe, status post fracture, left third 
metatarsal bone, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for status post 
fracture, left scapular, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
status post fracture, third metacarpal bone, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
July 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1995, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which granted service connection for 
status post fusion, left great toe, status post fracture of 
the third metatarsal bone, evaluated as 10 percent disabling; 
service connection for status post fracture, left scapular, 
evaluated as noncompensably disabling; and service connection 
for status post fracture, third metacarpal bone, right hand, 
evaluated as noncompensably disabling.  A notice of 
disagreement with the ratings assigned for the above 
mentioned disabilities was received in February 1996.  A VA 
compensation examination was conducted in February 1996.  A 
statement of the case was issued in March 1996, and a 
substantive appeal was received in April 1996.  

The veteran and his wife appeared and offered testimony at a 
hearing before a hearing officer at the RO in June 1996.  A 
transcript of the hearing is of record.  A VA examination was 
conducted in July 1996.  A supplemental statement of the case 
was issued in August 1996, which increased the evaluation for 
the left shoulder disorder from 0 percent to 10 percent, and 
confirmed the ratings assigned for the left third metatarsal 
bone and third metacarpal bone of the right hand.  VA 
outpatient treatment reports were received in December 1996.  
A supplemental statement of the case was issued in January 
1998.  Additional medical records were received and VA 
compensation examinations were conducted in May, October and 
November 1998.  A rating action in March 1999 confirmed the 
ratings assigned for fracture of the left third metatarsal 
bone.  A supplemental statement of the case was issued in 
March 1999.  The appeal was received at the Board in 
September 1999.  

At the time the veteran initiated his appeal, the record 
indicates that the Maryland Veterans Commission represented 
him in this matter.  However, in January 2000, a power of 
attorney was executed in favor of the Disabled American 
Veterans.  

In a statement in support of claim (VA Form 21-4138), dated 
in January 2000, the veteran indicated that he wished to seek 
an earlier effective date for the grant of service connection 
and assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  As this issue has not been developed 
for appellate consideration, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1983 to July 1995.  

2.  By a November 1995 rating decision, the Regional Office 
(RO) granted service connection for status post fusion, left 
great toe, status post fracture of the third metatarsal bone, 
evaluated as 10 percent disabling; service connection for 
status post fracture, left scapular, evaluated as 
noncompensably disabling; and service connection for status 
post fracture, third metacarpal bone, right hand, evaluated 
as noncompensably disabling.  

3.  In a supplemental statement of the case, issued in August 
1996, the RO increased the evaluation for the service-
connected status post fracture of the left scapular from 0 
percent to 10 percent; the RO confirmed the ratings assigned 
for status post fusion, left great toe, status post fracture 
of the third metatarsal bone and status post fracture, third 
metacarpal bone, right hand.  

4.  On January 20, 2000, prior to the promulgation of a 
decision in the appeal, the Board received a statement in 
support of claim (VA Form 21-4138) from the veteran 
indicating that he wished to withdraw the issues, as 
indicated on the title page of this decision, currently on 
appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue, or issues, in 
controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  
An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  

In the case at hand, prior to the promulgation of a decision 
by the Board, the veteran expressly withdrew his claims on 
appeal.  As a result of the withdrawal, no allegations of 
error of fact or law remain before the Board for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.  


ORDER

The appeal, as to all issues, is dismissed.


		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals



 

